DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s preliminary amendment to the claims on 4/13/2020 has been entered.

	Claims 1-3 and 5-7 are examined on the merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 5-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,752,885. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented invention is drawn to a vaccine or immunogenic composition comprising a varicella zoster virus formulated with an excipient or carrier acceptable in vaccines, wherein the ORF7 is replaced by SEQ ID NO: 13, thereby wholly deleting ORF7.  The varicella virus is the varicella virus deposited in China General Microbiological Culture Collection Center, Institute of Microbiology Chinese Academy of Sciences. NO.l West Beichen Road, Chaovang District. Beijing 100101, China on July 28, 2009 with deposit number CGMCC No.3207.  The patented invention is also drawn to a method of inducing an immune response against varicella and/or herpes zoster by administering the vaccine of claim 1.  Therefore, the instant invention is rendered obvious by the patented invention.  


Claim Rejections - 35 USC §103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.
Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-3, 6 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Provost et al. (US Patent.) and Zhang et al. (Journal of Virological Methods, 2008).
The claimed invention is drawn to a varicella virus wherein the ORF7 sequence of the varicella virus DNA is partially deleted, and wherein the varicella virus is not able to infect human skin and sensory ganglion.  The ORF7 is partially replaced with antibiotic resistance 

Provost et al. teach the infecting and culturing of VZV in cells, in order to harvest the infected cells, Provost et al. teach the use of trypsin to cleave cells from the culture device (digesting the infected cells), [see column 8, lines 15-20 and column 9, lines 29-32]  Upon chemically releasing the infected cells from the culture device, the cells are to be centrifuged in order to concentrate the cells and the remaining buffer used during cell culture disruption is replaced with a stabilizing solution (i.e., protection agent)-which can function as a carrier, [see column 9, lines 29-32]  These harvested cells are placed into a minimal volume of stabilizing solution. Stabilizers for viruses, such as 5% sucrose in PBS can be used.  Provost et al. further teach the disruption of VZV-infected cells to release cell associated VZV and removing cellular debris in order to provide a cell-free VZV preparation (clarifying the centrifuged harvested cell with protection agents).  Provost et al. additionally teach that their prepared VZV compositions can be formulated as a VZV vaccine and the use the attenuated Oka strain of VZV and a dose of about 2000 pfu/ml can be administered subcutaneously or intramuscularly. [see column 7, lines 33-38; column 9, lines 51-67; column 10, lines 1-11; column 2, lines 1-29; and column 11, lines 1-6]
However, Provost et al. do not specifically teach the use of a recombinant VZV with the ORF7 at least partially deleted.

Zhang et al. teach the generation of mutant VZV viruses with ORFs being deleted, specifically, 12 different mutants with ORFO to ORF11 being deleted [see section 3] and methods of making these mutants involving the use of a BAC [see section 2.2] which is combined with the varicella virus DNA sequences. Zhang et al. teach the partial deletion of the open reading frame with an insertion/substitution of a kanamyocin antibiotic resistance gene.
[see Figure 1] Therefore, Zhang et al. teach that the ORF7 sequence is partially deleted, has a substitution of one or two bases, or has an insertion of one or two bases.

It would have been obvious to one of ordinary skill in the art to modify the composition and perform the method taught by Provost et al. in order to produce VZV with a partially deleted ORF7.  One would have been motivated to do so, given the suggestion by Provost et al. that the VZV with stabilizing agents-carriers and the production of VZV vaccine compositions and doses are formulated for in vivo administration.  There would have been a reasonable expectation of success, given the knowledge that VZV with at least a partially deleted ORF7 can be cultured in cells, as taught by Zhang et al.  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 1-3, 6 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Provost et al. {supra), Zhang et al. {supra) and Niizuma et al. (Journal of Virology, 2003).
In addition, the claimed invention alternatively requires that the ORF7 sequence of the varicella virus DNA is wholly deleted.

The teachings of Provost et al. and Zhang et al. are discussed above. However, while they do not explicitly teach wholly removing the ORF7 sequence, one of ordinary skill in the art would be motivated to and have a reasonable expectation of success at wholly removing the ORF7 sequence. By removing the full ORF7 sequence, the resulting VZV genome would have additional space for larger heterologous sequences that are to be inserted. Furthermore, since Niizuma et al. also teach that complete deletion of an ORF (ORF 65) from VZV is possible [see page 6065, left column, first paragraph]. Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960.  The examiner can normally be reached on M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/BENJAMIN P BLUMEL/Primary Examiner, Art Unit 1648